Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group | (claims 1-2) in the reply filed on Jan. 19, 2021 is acknowledged.
Claims 3-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
The pending independent claim contain two terms “conditional medium” and “basic medium” which are not terms of art and interpretation for both of these terms is being provided.
With respect to the recitation of “conditional medium,” it is noted that this is not synonymous with “conditioned” medium as is known in the art, but rather a term that applicants have chosen to mean the combination comprising a basic medium and an ingredient capable of inducing differentiation of a stem cell into an adipose cell. This interpretation is consistent with applicants’ use of the term throughout the specification and is supported by at least para. [0047] and claim 1 of the published application.
With respect to the recitation of “basic medium,” basic is not a relative term as applicants have explained that a basic medium is one which provides the essential ingredients capable of providing nutrition and conditions for stem cell growth (pH, etc.) (para. [0029] of the published application), and this provides enough information for a person in the art to determine what would qualify as a basic medium. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

 Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over D’Orazio et al. (U.S. Patent App. No. 2009/0192218, cited in IDS filed on Dec. 18, 2019) in view of Liu et al. (U.S. Patent App. No. 2014/0212970, cited in IDS filed on April 27, 2020).
The claims are directed to kits for promoting differentiation of a stem cell including a conditional medium (basic medium + an ingredient capable of inducing the differentiation of a stem cell to an adipose cell) and butylidenephthalide. The interpretation of claim terms “conditional medium” and “basic medium” have been addressed above.
D’Orazio et al. teaches differentiating stem cells into adipocytes in the presence of butylidenephthalide and insulin (Example 5, para. [0033]). More specifically, D’Orazio et al. teach growing C3H10T1/2 cells for 5 days to confluence in DMEM supplemented with 10% FBS and inducing with a mixture of insulin, dexamethasone and 3-isobutyl-1-methylxanthine to differentiate the cells to adipocytes for nine days, (para. [0027]), at which time, a 48 hour treatment with 1 x 104, 1 x 105, 1 x 1106 M butylidenephthalide in the presence of insulin is undertaken (Example 1, para. [0027]; pg. 7, Table 2, Table 4, Example 5, para. [0033)).
D’Orazio et al. teach all the components in the claimed kit and a use that is consistent with the claimed use of the kit, but do not teach a kit.
Liu et al. teach kits for culturing stem cells that include (1) a stem cell medium and (2) a phthalide, where components (1) and (2) are packaged and stored separately in a kit 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process taught by D’Orazio et al. to include supplying the components necessary for performing this process in a kit containing (1) a stem cell medium with insulin or another ingredient capable of inducing the differentiation of a stem cell into an adipose cell and (2) butylidenephthalide because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Making the components taught by D’Orazio et al. to be useful in differentiating stem cells to adipocytes available in a kit format would have led to predictable results with a reasonable expectation of success because Liu et al. teach just such a kit containing a medium and a phthalide, and D’Orazio et al. teach inducing with a mixture of insulin, dexamethasone and 3-isobutyl-1-methylxanthine in medium, and that the cells are re-fed with fresh medium and components every 48 hours (paras. [0032], [0033], note that in Example 5 (para. [0033]), the cells are treated as in Example 4 (para. [0032]) prior to addition of the butylidenephthalide (Example 1, para. [0027]; pg. 7, Table 2, Table 4, Example 5, para. [0033]) As such, providing a kit, similar to that taught by Liu et al., in which stem cell medium + a component for inducing stem cell differentiation to adipose tissue was in one component and butylidenephthalide was provided 
The recitation that the kit is “for promoting the differentiation of a stem cell into a brown-like adipose cell” is intended use. The prior art structure taught by D’Orazio et al. (which does teach differentiation of a stem cell into an adipose cell, but not specifically a brown-like adipose cell) as modified by the teaching of Liu et al. is capable of performing the recited intended use and, therefore, this limitation is met. See e.g. In re Schreiber, 128 F.3d 1473, 1477; 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP 2114 (Apparatus Claims Must Be Structurally Distinguishable From the Prior Art).
With respect to claim 2, D’Orazio et al. teach inducing with a mixture of insulin, dexamethasone and 3-isobutyl-1-methylxanthine prior to addition of the butylidenephthalide (Example 1, para. [0027]; pg. 7, Table 2, Table 4, Example 5, para. [0033]), rendering obvious the inclusion of at least one of these recited ingredients capable of inducing the differentiation of a stem cell into an adipose cell.
Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. 	
Applicants assert that the claimed invention, directed to a kit that promotes the differentiation of a stem cell into a brown-like adipose cell that includes (1) a conditional medium (a basic medium + an ingredient capable of inducing differentiation of a stem cell into an adipose cell) and (2) BP, cannot be arrived at by the combination of D’Orazio and Liu.  More specifically, D’Orazio’s teachings are directed to a compound for preventing or treating 
This is not found persuasive.  In response to applicant's argument that the claimed kit resolves the problem of obtaining brown adipose cell for infusion, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  While the method taught by D’Orazio would not be used to obtain brown adipose cells for infusion, the structural elements provided would be the same as claimed by applicants - a conditional medium and BP.  Applicant is correct in asserting that D’Orazio’s overall “aim” is to select compounds for treating diabetes; however, within that general teaching is the specific teaching of treating growing C3H10T1/2 cells for 5 days to confluence in DMEM supplemented 4, 1 x 105, 1 x 1106 M butylidenephthalide in the presence of insulin is undertaken.  (Example 1, para. [0027]; pg. 7, Table 2, Table 4, Example 5, para. [0033)). The only missing “element” in the rejection under the D’Orazio reference is that these constituents are not provided in a kit.  The only information a person of ordinary skill would take from the Liu reference is that kits having medium and DP for growing cells are known.  The person of ordinary skill would not dismiss providing items in a kit because that kit is not being used in the same manner; rather the Liu reference is cited for the broad reference that kits for any kind of culturing of cells are known which include medium and BP and therefore, providing the constituents that D’Orazio teaches are present in culturing their stem cells, in the form of a kit, even if that kit were to be used solely for the purpose of conducting experiments to determine what concentrations of BP works best for differentiating cells to (ultimately) provide treatments for diabetes is obvious.  That Liu uses these medium and BP to maintain stem cells, rather than differentiate them, does not teach away from the general teaching that providing these two items as a kit for use in culturing cells is known to those skilled in the art.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 
For at least these reasons, applicants’ arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632